MCKESSON CORPORATION

2005 STOCK PLAN



  1.   PURPOSE.

This McKesson Corporation 2005 Stock Plan is intended to provide Employees and
Directors the opportunity to receive equity-based, long-term incentives so that
the Corporation may effectively attract and retain the best available personnel,
promote the success of the Corporation by motivating Employees and Directors to
superior performance, and align Employee and Director interests with those of
the Corporation’s stockholders.



  2.   EFFECTIVE DATE.

This Plan was adopted by the Board on May 25, 2005, to be effective immediately,
subject to approval by the Corporation’s stockholders.



  3.   ADMINISTRATION.

(a) Administration with respect to Outside Directors.

With respect to Awards to Outside Directors, the Plan shall be administered by
(A) the Board or (B) the Committee on Directors and Corporate Governance of the
Board; provided that such committee consists solely of Directors who qualify as
“non-employee directors” for purposes of Rule 16b-3 promulgated under the
Exchange Act. Notwithstanding the foregoing, all Awards made to members of the
Committee on Directors and Corporate Governance shall be approved by the Board.

(b) Administration with respect to Employees.

With respect to Awards to Employees, the Plan shall be administered by (A) the
Board, (B) the Compensation Committee of the Board; provided that such committee
consists solely of Directors who qualify as “outside directors” for purposes of
Code section 162(m) and “non-employee directors” for purposes of Rule 16b-3
promulgated under the Exchange Act, or (C) in limited situations, by an officer
or officers of Corporation pursuant to Section 3(c) below.

(c) Delegation of Authority to an Officer of the Corporation.

(i) The Board may delegate to a Director the authority to administer the Plan
with respect to Awards made to Employees who are not subject to Section 16 of
the Exchange Act.

(ii) The Board may delegate to an officer or officers of the Corporation the
authority to administer the Plan with respect to Options granted to Employees
who are not subject to Section 16 of the Exchange Act.

(d)

1

Powers of the Administrator.

The Administrator shall from time to time at its discretion make determinations
with respect to Employees and Directors who shall be granted Awards, the number
of Shares or Share Equivalents to be subject to each Award, the vesting of
Awards, the designation of Options as Incentive Stock Options or Nonstatutory
Stock Options and other conditions of Awards to Employees and Directors.

The Administrator shall have the full power and authority, in its sole
discretion, to promulgate any rules and regulations which it deems necessary for
the proper administration of the Plan, to supervise the administration of the
Plan, to make factual determinations relevant to Plan entitlements, to adopt
subplans applicable to specified Affiliates or locations and to take all actions
in connection with the administration of the Plan as it deems necessary or
advisable.

The Administrator shall have, subject to the terms and conditions and within the
limitations of Plan, including the limitations of Section 22, the authority to
modify, extend or renew outstanding Awards granted to Employees and Directors
under the Plan; provided, that an Option or Stock Appreciation Right shall not
be modified, extended or renewed beyond its maximum seven year term.
Notwithstanding the foregoing, however, no modification of an Award shall,
without the consent of the Participant, impair any Award previously granted
under the Plan.

The interpretation and construction by the Administrator of any provisions of
the Plan or of any Award shall be final. No member of a Committee shall be
liable for any action or determination made in good faith with respect to the
Plan or any Award.



  4.   ELIGIBILITY.

Subject to the terms and conditions set forth below, Awards may be granted to
Employees and Directors. Notwithstanding the foregoing, only employees of the
Corporation and its Subsidiaries may be granted Incentive Stock Options.

(a) Ten Percent Stockholders.

An Employee who owns more than 10% of the total combined voting power of all
classes of outstanding stock of the Corporation, its parent or any of its
Subsidiaries is not eligible to receive an Incentive Stock Option pursuant to
this Plan unless the Exercise Price of the Incentive Stock Option is at least
110% of the Fair Market Value of the underlying Shares on the date of the grant
and the term of the option does not exceed five years. For purposes of this
Section 4(a) the stock ownership of an Employee shall be determined pursuant to
Code section 424(d).

(b) Number of Awards.

A Participant may receive more than one Award, including Awards of the same
type, but only on the terms and subject to the restrictions set forth in the
Plan. Subject to adjustment as provided in Section 16, the maximum aggregate
number of Shares or Share Equivalents that may be subject to Full Value Awards
granted to a Participant in any fiscal year of the Corporation is 500,000 Shares
or Share Equivalents and the maximum number of Shares or Share Equivalents that
may be subject to Options or Stock Appreciation Rights granted to a Participant
in any fiscal year of the Corporation is 1,000,000 Shares or Share Equivalents.



  5.   STOCK.

(a) Share Reserve.

Subject to adjustment as provided in Section 16, the aggregate number of Shares
subject to Options, Stock Appreciation Rights, Restricted Stock, Restricted
Stock Units, Performance Shares or Other Share-Based Awards issued under this
Plan shall not exceed 13,000,000 Shares, which Shares shall be Shares of the
Corporation’s authorized but unissued or reacquired Common Stock bought on the
market or otherwise. If any outstanding Option or Stock Appreciation Right under
the Plan for any reason expires or is terminated or any Restricted Stock or
Other Share-Based Award is forfeited, then the Shares allocable to the
unexercised portion of such Option or Stock Appreciation Right or the forfeited
Restricted Stock or Other Share-Based Award may again be available for issuance
under the Plan. The following Shares may not again be made available for
issuance under the Plan: Shares not issued or delivered as a result of the net
exercise of a Stock Appreciation Right or Option; Shares used to pay the
withholding taxes related to an Award; or Shares repurchased on the open market
with the proceeds of an Exercise Price.

(b) Limitation.

Notwithstanding any other provision of Section 5, for any one Share issued in
connection with a Full Value Award or a stock-settled Stock Appreciation Right,
that Share and one additional Share shall no longer be available for issuance in
connection with future Awards.



  6.   OPTIONS.

Options granted to Employees and Directors pursuant to the Plan shall be
evidenced by written Option Agreements in such form as the Administrator shall
determine. Options shall be designated as Incentive Stock Options or
Nonstatutory Stock Options and shall be subject to the following terms and
conditions:

(a) Number of Shares.

Each Option shall state the number of Shares to which it pertains, which shall
be subject to adjustment in accordance with Section 16.

(b) Exercise Price.

Each Option shall state the Exercise Price, determined by the Administrator,
which shall not be less than 100% the Fair Market Value of a Share on the date
of grant, except as provided in Section 16.

(c)

2

Method of Payment.

An Option may be exercised, in whole or in part, by giving notice of exercise in
the manner prescribed by the Corporation specifying the number of Shares to be
purchased. Such notice shall be accompanied by payment in full of the Exercise
Price in cash or, if acceptable to the Administrator in its sole discretion
(i) in Shares already owned by the Participant (including, without limitation,
by attestation to the ownership of such Shares), (ii) by the withholding and
surrender of the Shares subject to the Option, or (iii) by delivery (on a form
prescribed by the Administrator) of an irrevocable direction to a securities
broker approved by the Administrator to sell Shares and to deliver all or part
of the sales proceeds to the Corporation in payment of all or part of the
purchase price and any withholding taxes. Payment may also be made in any other
form approved by the Administrator, consistent with applicable law, regulations
and rules.

(d) Term and Exercise of Options.

Each Option shall state the time or times when it may become exercisable. No
Option shall be exercisable after the expiration of seven years from the date it
is granted.

(e) Limitations on Transferability.

An Option shall, during a Participant’s lifetime, be exercisable only by the
Participant. No Option or any right granted thereunder shall be transferable by
the Participant by operation of law or otherwise, other than by will, the laws
of descent and distribution. Notwithstanding the foregoing, (i) a Participant
may designate a beneficiary to succeed, after the Participant’s death, to all of
the Participant’s Options outstanding on the date of death; (ii) a Nonstatutory
Stock Option or any right granted thereunder may be transferable pursuant to a
qualified domestic relations order as defined in the Code or Title I of the
Employee Retirement Income Security Act; and (iii) any Participant, who is a
senior executive officer recommended by the Chief Executive Officer and approved
by the Administrator may voluntarily transfer any Nonstatutory Stock Option to a
Family Member as a gift or through a transfer to an entity in which more than
50% of the voting interests are owned by Family Members (or the Participant) in
exchange for an interest in that entity. In the event of any attempt by a
Participant to alienate, assign, pledge, hypothecate, or otherwise dispose of an
Option or of any right thereunder, except as provided herein, or in the event of
the levy of any attachment, execution, or similar process upon the rights or
interest hereby conferred, the Corporation at its election may terminate the
affected Option by notice to the Participant and the Option shall thereupon
become null and void.

(f) Termination of Employment.

Each Option Agreement shall set forth the extent to which the Participant shall
have the right to exercise the Option following termination of the Participant’s
employment or service with the Corporation and its Affiliates. Such provisions
shall be determined in the sole discretion of the Administrator, need not be
uniform among all Options issued pursuant to the Plan, and may reflect
distinctions based on the reasons for termination of employment. Unless
otherwise provided in the Option Agreement, the Administrator may, in its sole
discretion, extend the post-termination exercise period with respect to an
option (but not beyond the original term of such option).

(g) Rights as a Stockholder.

A Participant or a transferee of a Participant shall have no rights as a
stockholder with respect to any Shares covered by his or her Option until the
date of issuance of such Shares. Except as provided in Section 16, no adjustment
shall be made for dividends, distributions or other rights for which the record
date is prior to the date such Shares are issued.

(h) Limitation of Incentive Stock Option Awards.

If and to the extent that the aggregate Fair Market Value (determined as of the
date the Option is granted) of the Shares with respect to which any Incentive
Stock Options are exercisable for the first time by a Participant during any
calendar year under this Plan and all other plans maintained by the Corporation,
its parent or its Subsidiaries exceeds $100,000, the Options covering Shares in
excess of such amount (taking into account the order in which the Options were
granted) shall be treated as Nonstatutory Stock Options.

(i) Other Terms and Conditions.

The Option Agreement may contain such other terms and conditions, including
restrictions or conditions on the vesting of the Option or the conditions under
which the Option may be forfeited, as may be determined by the Administrator
that are consistent with the Plan.



  7.   STOCK APPRECIATION RIGHTS.

Stock Appreciation Rights granted to Employees pursuant to the Plan may be
granted alone, in addition to, or in conjunction with, Options. Stock
Appreciation Rights shall be evidenced by written Stock Appreciation Right
Agreements in such form as the Administrator shall determine and shall be
subject to the following terms and conditions:

(a) Number of Shares.

Each Stock Appreciation Right shall state the number of Shares or Share
Equivalents to which it pertains, which shall be subject to adjustment in
accordance with Section 16.

(b) Calculation of Appreciation; Exercise Price.

The appreciation distribution payable on the exercise of a Stock Appreciation
Right will be equal to the excess of (i) the aggregate Fair Market Value (on the
date of exercise of the Stock Appreciation Right) of a number of Shares equal to
the number of Shares or Share Equivalents in which the Participant is vested
under such Stock Appreciation Right on such date, over (ii) an amount that will
be determined by the Administrator on the date of grant of the Stock
Appreciation Right but that shall not be less than 100% of the Fair Market Value
of a Share on the date of grant (the “Exercise Price”).

(c)

3

Term and Exercise of Stock Appreciation Rights.

Each Stock Appreciation Right shall state the time or times when may become
exercisable. No Stock Appreciation Right shall be exercisable after the
expiration of seven years from the date it is granted.

(d) Payment.

The appreciation distribution in respect of a Stock Appreciation Right may be
paid in Common Stock or in cash, or any combination of the two, or in any other
form of consideration as determined by the Administrator and contained in the
Stock Appreciation Right Agreement.

(e) Limitations on Transferability.

A Stock Appreciation Right shall, during a Participant’s lifetime, be
exercisable only by the Participant. No Stock Appreciation Right or any right
granted thereunder shall be transferable by the Participant by operation of law
or otherwise, other than by will, the laws of descent and distribution.
Notwithstanding the foregoing, (i) a Participant may designate a beneficiary to
succeed, after the Participant’s death, to all of the Participant’s Stock
Appreciation Rights outstanding on the date of death; (ii) a stand-alone Stock
Appreciation Right or a Stock Appreciation Right granted in conjunction with a
Nonstatutory Stock Option or any right granted thereunder may be transferable
pursuant to a qualified domestic relations order as defined in the Code or Title
I of the Employee Retirement Income Security Act; and (iii) any Participant, who
is a senior executive officer recommended by the Chief Executive Officer and
approved by the Administrator may voluntarily transfer any stand-alone Stock
Appreciation Right or a Stock Appreciation Right granted in conjunction with a
Nonstatutory Stock Option to a Family Member as a gift or through a transfer to
an entity in which more than 50% of the voting interests are owned by Family
Members (or the Participant) in exchange for an interest in that entity. In the
event of any attempt by a Participant to alienate, assign, pledge, hypothecate,
or otherwise dispose of a Stock Appreciation Right or of any right thereunder,
except as provided herein, or in the event of the levy of any attachment,
execution, or similar process upon the rights or interest hereby conferred, the
Corporation at its election may terminate the affected Stock Appreciation Right
by notice to the Participant and the Stock Appreciation Right shall thereupon
become null and void.

(f) Termination of Employment.

Each Stock Appreciation Right Agreement shall set forth the extent to which the
Participant shall have the right to exercise the Stock Appreciation Right
following termination of the Participant’s employment or service with the
Corporation and its Affiliates. Such provisions shall be determined in the sole
discretion of the Administrator, need not be uniform among all Stock
Appreciation Right Agreements entered into pursuant to the Plan, and may reflect
distinctions based on the reasons for termination of employment.

(g) Rights as a Stockholder.

A Participant or a transferee of a Participant shall have no rights as a
stockholder with respect to any Shares covered by his or her Stock Appreciation
Right until the date of issuance of such Shares. Except as provided in
Section 16, no adjustment shall be made for dividends, distributions or other
rights for which the record date is prior to the date such Shares are issued.

(h) Other Terms and Conditions.

The Stock Appreciation Right Agreement may contain such other terms and
conditions, including restrictions or conditions on the vesting of the Stock
Appreciation Right or the conditions under which the Stock Appreciation Right
may be forfeited, as may be determined by the Administrator that are consistent
with the Plan.



  8.   RESTRICTED STOCK.

(a) Grants.

Subject to the provisions of the Plan, the Administrator shall have sole and
complete authority to determine the Employees to whom, and the time or times at
which, grants of Restricted Stock will be made, the number of shares of
Restricted Stock to be awarded, the price (if any) to be paid by the recipient
of Restricted Stock, the time or times within which such Awards may be subject
to forfeiture, and all other terms and conditions of the Awards. The
Administrator may condition the grant of Restricted Stock upon the attainment of
specified performance objectives established by the Administrator pursuant to
Section 13 or such other factors as the Administrator may determine, in its sole
discretion.

The terms of each Restricted Stock Award shall be set forth in a Restricted
Stock Agreement between the Corporation and the Participant, which Agreement
shall contain such provisions as the Administrator determines to be necessary or
appropriate to carry out the intent of the Plan. A book entry shall be made in
the records of the Corporation’ transfer agent for each Participant receiving a
Restricted Stock Award, alternatively, such Participant shall be issued a stock
certificate in respect of such shares of Restricted Stock. If a certificate is
issued, it shall be registered in the name of such Participant, and shall bear
an appropriate legend referring to the terms, conditions, and restrictions
applicable to such Award. The Administrator shall require that stock
certificates evidencing such shares be held by the Corporation until the
restrictions lapse and that, as a condition of any Restricted Stock Award, the
Participant shall deliver to the Corporation a “stock assignment separate from
certificate” relating to the stock covered by such Award.

(b) Restrictions and Conditions.

The shares of Restricted Stock awarded pursuant to this Section 8 shall be
subject to the following restrictions and conditions:

(i) During a period set by the Administrator commencing with the date of such
Award (the “Restriction Period”), the Participant shall not be permitted to
sell, transfer, pledge, assign or encumber shares of Restricted Stock, other
than pursuant to a qualified domestic relations order as defined in the Code or
Title I of the Employee Retirement Income Security Act. Within these limits, the
Administrator, in its sole discretion, may provide for the lapse of such
restrictions in installments and may accelerate or waive such restrictions in
whole or in part, based on service, performance, a Change in Control or such
other factors or criteria as the Administrator may determine in its sole
discretion.

(ii) Except as provided in this paragraph (ii) and paragraph (i) above, the
Participant shall have, with respect to the shares of Restricted Stock, all of
the rights of a stockholder of the Corporation, including the right to vote the
shares and the right to receive any cash dividends. The Administrator, in its
sole discretion, as determined at the time of Award, may provide that the
payment of cash dividends shall or may be deferred and, if the Administrator so
determines, invested in additional shares of Restricted Stock to the extent
available under Section 5, or otherwise invested. Stock dividends issued with
respect to Restricted Stock shall be treated as additional shares of Restricted
Stock that are subject to the same restrictions and other terms and conditions
that apply to the shares with respect to which such dividends are issued.

(iii) The Administrator shall specify the conditions under which shares of
Restricted Stock may be forfeited and such conditions shall be set forth in the
Restricted Stock Agreement.

(iv) If and when the Restriction Period applicable to shares of Restricted Stock
expires without a prior forfeiture of the Restricted Stock, an appropriate book
entry recording the Participant’s interest in unrestricted Shares shall be
entered on the records of the Corporation’s transfer agent or, if appropriate,
certificates for an appropriate number of unrestricted Shares shall be delivered
promptly to the Participant, and the certificates for the shares of Restricted
Stock shall be canceled.



  9.   RESTRICTED STOCK UNITS.

(a) Grants.

Subject to the provisions of the Plan, the Administrator shall have sole and
complete authority to determine the Employees and Directors to whom, and the
time or times at which, grants of Restricted Stock Units will be made, the
number of Restricted Stock Units to be awarded, the price (if any) to be paid by
the recipient of the Restricted Stock Units, the time or times within which such
Restricted Stock Units may be subject to forfeiture, and all other terms and
conditions of the Restricted Stock Unit Awards. The Administrator may condition
the grant of Restricted Stock Unit Awards upon the attainment of specified
performance objectives established by the Administrator pursuant to Section 13
or such other factors as the Administrator may determine, in its sole
discretion.

The terms of each Restricted Stock Unit Award shall be set forth in a Restricted
Stock Unit Award Agreement between the Corporation and the Participant, which
Agreement shall contain such provisions as the Administrator determines to be
necessary or appropriate to carry out the intent of the Plan. No book entry
shall be made in the records of the Corporation’s transfer agent for a
Participant receiving a Restricted Stock Unit Award, nor shall such Participant
be issued a stock certificate in respect of such Restricted Stock Units, and the
Participant shall have no right to or interest in shares of Common Stock of the
Corporation as a result of the grant of Restricted Stock Units.

(b) Restrictions and Conditions.

The Restricted Stock Units awarded pursuant to this Section 9 shall be subject
to the following restrictions and conditions:

(i) At the time of grant of a Restricted Stock Unit Award, the Administrator may
impose such restrictions or conditions on the vesting of the Restricted Stock
Units, as the Administrator deems appropriate. During such vesting period, the
Participant shall not be permitted to sell, transfer, pledge, assign or encumber
the Restricted Stock Units, other than pursuant to a qualified domestic
relations order as defined in the Code or Title I of the Employee Retirement
Income Security Act. Within these limits, the Administrator, in its sole
discretion, may provide for the lapse of such restrictions in installments and
may accelerate or waive such restrictions in whole or in part, based on service,
performance, a Change in Control or such other factors or criteria as the
Administrator may determine in its sole discretion.

(ii) Dividend equivalents may be credited in respect of Restricted Stock Units,
as the Administrator deems appropriate. Such dividend equivalents may be
credited on behalf of the Participant to a deferred cash account (in a manner
prescribed by the Administrator and in compliance with Code section 409A) or
converted into additional Restricted Stock Units by dividing (1) the aggregate
amount or value of the dividends paid with respect to that number of Shares
equal to the number of Restricted Stock Units then credited by (2) the Fair
Market Value per Share on the payment date for such dividend. The additional
Restricted Stock Units credited by reason of such dividend equivalents will be
subject to all of the terms and conditions of the underlying Restricted Stock
Unit Award to which they relate.

(iii) The Administrator shall specify the conditions under which Restricted
Stock Units may be forfeited and such conditions shall be set forth in the
Restricted Stock Unit Agreement.

(c) Deferral Election.

Each recipient of a Restricted Stock Unit Award shall be entitled to elect to
defer all or a percentage of any Shares he or she may be entitled to receive
upon the lapse of any restrictions or vesting period to which the Award is
subject. This election shall be made by giving notice in a manner and within the
time prescribed by the Administrator and in compliance with Code section 409A.



  10.   OUTSIDE DIRECTOR AWARDS.

Each Outside Director may be granted a Restricted Stock Unit Award on the date
of each annual stockholders meeting for up to 5,000 Share Equivalents, as
determined by the Board. Such limitation is subject to adjustment as provided in
Section 16. Each Restricted Stock Unit Award shall be fully vested on the date
of grant; provided, however, that receipt of any Shares as payment for the
Restricted Stock Unit Award shall be delayed until such time as the Outside
Director’s service with the Corporation terminates. Dividend equivalents may be
credited in respect of Restricted Stock Units, as the Administrator deems
appropriate. Such dividend equivalents may be credited on behalf of the
Participant to a deferred cash account (in a manner prescribed by the
Administrator and in compliance with Code section 409A) or converted into
additional Restricted Stock Units by dividing (1) the aggregate amount or value
of the dividends paid with respect to that number of Shares equal to the number
of Restricted Stock Units then credited by (2) the Fair Market Value per Share
on the payment date for such dividend. The additional Restricted Stock Units
credited by reason of such dividend equivalents will be subject to all of the
terms and conditions of the underlying Restricted Stock Unit Award to which they
relate. Other terms and conditions of the Restricted Stock Unit Awards granted
to Outside Directors shall be determined by the Board subject to the provisions
of Section 9 and the Plan.



  11.   PERFORMANCE SHARES.

(a) Grants.

Subject to the provisions of the Plan, the Administrator shall have sole and
complete authority to determine the Employees to whom, and the time or times at
which, grants of Performance Shares will be made, the number of Performance
Shares to be awarded, the price (if any) to be paid by the recipient of the
Performance Shares, the time or times within which such Performance Shares may
be subject to forfeiture, and all other terms and conditions of the Performance
Shares.

The terms of Performance Shares shall be set forth in a Performance Share
Agreement between the Corporation and the Participant, which Agreement shall
contain such provisions as the Administrator determines to be necessary or
appropriate to carry out the intent of the Plan. With respect to a Performance
Shares, no book entry shall be made in the records of the Corporation’s transfer
agent nor shall certificate for shares of Common Stock be issued at the time the
grant is made, and the Participant shall have no right to or interest in shares
of Common Stock of the Corporation as a result of the grant of Performance
Shares.

(b) Restrictions and Conditions.

(i) The Performance Shares awarded pursuant to this Section 11 shall be subject
to the following restrictions and conditions: The Administrator may condition
the grant of Performance Shares upon the attainment of specified performance
objectives established by the Administrator pursuant to Section 13 or such other
factors as the Administrator may determine, in its sole discretion or the
Administrator may, at the time of grant of a Performance Share Award, set
performance objectives in its discretion which, depending on the extent to which
they are met, will determine the number of Performance Shares that will be paid
out to the Participant. In either case, the time period during which the
performance objectives must be met is called the “Performance Period.” After the
applicable Performance Period has ended, the recipient of the Performance Shares
will be entitled to receive the number of Performance Shares earned by the
Participant over the Performance Period, to be determined as a function of the
extent to which the corresponding performance objectives have been achieved, and
which shares may be subject to additional vesting. After the grant of
Performance Shares, the Administrator, in its sole discretion, may reduce or
waive any performance objective for such Performance Shares.



      12.

4





OTHER SHARE-BASED AWARDS.

(a) Grants.

Other Awards of Shares and other Awards that are valued in whole or in part by
reference to, or are otherwise based on, Shares (“Other Share-Based Awards”),
may be granted either alone or in addition to or in conjunction with other
Awards under this Plan. Awards under this Section 12 may include (without
limitation) the grant of Shares conditioned upon some specified event, the
payment of cash based upon the performance of the Common Stock or the grant of
securities convertible into Common Stock.

Subject to the provisions of the Plan, the Administrator shall have sole and
complete authority to determine the Employees to whom and the time or times at
which Other Share-Based Awards shall be made, the number of Shares, Share
Equivalents or other securities, if any, to be granted pursuant to Other
Share-Based Awards, and all other conditions of the Other Share-Based Awards.
The Administrator may condition the grant of an Other Share-Based Award upon the
attainment of specified performance goals or such other factors as the
Administrator shall determine, in its sole discretion. In granting an Other
Share-Based Award, the Administrator may determine that the recipient of an
Other Share-Based Award shall be entitled to receive, currently or on a deferred
basis, interest or dividends or dividend equivalents with respect to the Shares
or other securities covered by the Award, and the Administrator may provide that
such amounts (if any) shall be deemed to have been reinvested in additional
Shares or otherwise reinvested. The terms of any Other Share-Based Award shall
be set forth in an Other Share-Based Award Agreement between the Corporation and
the Participant, which Agreement shall contain such provisions as the
Administrator determines to be necessary or appropriate to carry out the intent
of the Plan.

(b) Terms and Conditions.

In addition to the terms and conditions specified in the Other Share-Based Award
Agreement, Other Share-Based Awards shall be subject to the following:

(i) Any Other Share-Based Award may not be sold, assigned, transferred, pledged
or otherwise encumbered, other than pursuant to a qualified domestic relations
order as defined in the Code or Title I of the Employee Retirement Income
Security Act, prior to the date on which the Shares are issued or the Award
becomes payable, or, if later, the date on which any applicable restriction,
performance or deferral period lapses.

(ii) The Other Share-Based Award Agreement shall contain provisions dealing with
the disposition of such Award in the event of termination of the Employee’s
employment or the Director’s service prior to the exercise, realization or
payment of such Award, and the Administrator in its sole discretion may provide
for payment of the Award in the event of the Participant’s termination of
employment or service with the Corporation or a Change in Control, with such
provisions to take account of the specific nature and purpose of the Award.



      13.

5





PERFORMANCE OBJECTIVES.

The Administrator shall determine the terms and conditions of Awards at the date
of grant or thereafter; provided that performance objectives, if any, for each
year related to an Award granted to a Covered Employee shall be established by
the Administrator not later than the latest date permissible under
Section 162(m). To the extent that such Awards are paid to Covered Employees,
the performance criteria to be used shall be any of the following, either alone
or in any combination, which may be expressed with respect to the Corporation or
one or more operating units or groups, as the Compensation Committee of the
Board may determine: cash flow; cash flow from operations; total earnings;
earnings per share, diluted or basic; earnings per share from continuing
operations, diluted or basic; earnings before interest and taxes; earnings
before interest, taxes, depreciation, and amortization; earnings from
operations; net asset turnover; inventory turnover; capital expenditures; net
earnings; operating earnings; gross or operating margin; debt; working capital;
return on equity; return on net assets; return on total assets; return on
investment; return on capital; return on committed capital; return on invested
capital; return on sales; net or gross sales; market share; economic value
added; cost of capital; change in assets; expense reduction levels; debt
reduction; productivity; stock price; customer satisfaction; employee
satisfaction; and total shareholder return. In addition, such performance goals
may be based upon the attainment of specified levels of the Corporation’s
performance under one or more of the measures described above relative to the
performance of other corporations, may be (but need not be) different from
year-to-year, and different performance objectives may be applicable to
different Participants.

Performance objectives may be determined on an absolute basis or relative to
internal goals or relative to levels attained in prior years or related to other
companies or indices or as ratios expressing relationships between two or more
performance objectives. In addition, performance objectives may be based upon
the attainment of specified levels of corporate performance under one or more of
the measures described above relative to the performance of other corporations.
The Administrator shall specify the manner of adjustment of any performance
objective to the extent necessary to prevent dilution or enlargement of any
Award as a result of extraordinary events or circumstances, as determined by the
Administrator, or to exclude the effects of extraordinary, unusual, or
non-recurring items; changes in applicable laws, regulations, or accounting
principles; currency fluctuations; discontinued operations; non-cash items, such
as amortization, depreciation, or reserves; asset impairment; or any
recapitalization, restructuring, reorganization, merger, acquisition,
divestiture, consolidation, spin-off, split-up, combination, liquidation,
dissolution, sale of assets, or other similar corporate transaction.



  14.   ACCELERATION OF VESTING AND EXERCISABILITY.

The Administrator shall have the power to accelerate the time at which an Award
may first be exercised or the time during which an Award or any part thereof
will vest, notwithstanding the provisions in the Award stating the time at which
it may first be exercised or the time during which it will vest.



      15.

6





CHANGE IN CONTROL.

(a) An Award may be subject to additional acceleration of vesting and
exercisability upon or after a Change in Control as may be provided in the
applicable agreement and determined by the Committee on a grant by grant basis
or as may be provided in any other written agreement between the Company or any
Affiliate and the Participant; provided, however, that in the absence of such
provision, no such acceleration shall occur.

(b) A “Change in Control” of the Corporation shall be deemed to have occurred if
any of the events set forth in any one of the following paragraphs shall occur:

(i) Any “person” (as such term is used in sections 13(d) and 14(d) of the
Exchange Act), excluding the Corporation or any of its affiliates, a trustee or
any fiduciary holding securities under an employee benefit plan of the
Corporation or any of its affiliates, an underwriter temporarily holding
securities pursuant to an offering of such securities or a Corporation owned,
directly or indirectly, by stockholders of the Corporation in substantially the
same proportions as their ownership of the Corporation, is or becomes the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of the Corporation representing 30% or more of the
combined voting power of the Corporation’s then outstanding securities; or

(ii) During any period of not more than two consecutive years, individuals who
at the beginning of such period constitute the Board and any new director (other
than a director designated by a Person who has entered into an agreement with
the Corporation to effect a transaction described in clause (i), (iii) or
(iv) of this paragraph) whose election by the Board or nomination for election
by the Corporation’s stockholders was approved by a vote of at least two-thirds
(2/3) of the directors then still in office who either were directors at the
beginning of the period or whose election or nomination for election was
previously so approved, cease for any reason to constitute a majority thereof;
or

(iii) The shareholders of the Corporation approve a merger or consolidation of
the Corporation with any other Corporation, other than (A) a merger or
consolidation which would result in the voting securities of the Corporation
outstanding immediately prior

thereto continuing to represent (either by remaining outstanding or by being
converted into voting securities of the surviving entity), in combination with
the ownership of any trustee or other fiduciary holding securities under an
employee benefit plan of the Corporation, at least 50% of the combined voting
power of the voting securities of the Corporation or such surviving entity
outstanding immediately after such merger or consolidation, or (B) a merger or
consolidation effected to implement a recapitalization of the Corporation (or
similar transaction) in which no person acquires more than 50% of the combined
voting power of the Corporation’s then outstanding securities; or

(iv) The shareholders of the Corporation approve a plan of complete liquidation
of the Corporation or an agreement for the sale or disposition by the
Corporation of all or substantially all of the Corporation’s assets.

Notwithstanding the foregoing, no Change in Control shall be deemed to have
occurred if there is consummated any transaction or series of integrated
transactions immediately following which the holders of the Stock immediately
prior to such transaction or series of transactions continue to have the same
proportionate ownership in an entity which owns all or substantially all of the
assets of the Corporation immediately prior to such transaction or series of
transactions.



  16.   RECAPITALIZATION.

In the event that the Administrator, in its sole discretion, shall determine
that any dividend or other distribution (whether in the form of cash, stock, or
other property), recapitalization, stock split, reverse stock split,
reorganization, merger, consolidation, spin-off, combination, repurchase, or
share exchange, or other similar corporate transaction or event, affects the
Common Stock such that an adjustment is appropriate in order to preserve (but
not increase) the rights of participants under the Plan, then the Administrator
shall make such equitable changes or adjustments as it deems necessary or
appropriate to any or all of (i) the number and kind of shares which may
thereafter be issued in connection with respect to Awards pursuant to Sections
4(b) and 5, (ii) the number and kind of shares issued in respect of outstanding
Awards, and (iii) the Exercise Price relating to any Options or Stock
Appreciation Right.



  17.   TERM OF PLAN.

Awards may be granted pursuant to the Plan until the termination of the Plan on
May 24, 2015.



  18.   SECURITIES LAW REQUIREMENTS AND LIMITATION OF RIGHTS.

(a) Securities Law.

No Shares shall be issued pursuant to the Plan unless and until the Corporation
has determined that: (i) it and the Participant have taken all actions required
to register the Shares under the Securities Act of 1933 or perfected an
exemption from registration; (ii) any applicable listing requirement of any
stock exchange on which the Common Stock is listed has been satisfied; and (iii)
any other applicable provision of state or federal law has been satisfied.

(b) Employment Rights.

Neither the Plan nor any Award granted under the Plan shall be deemed to give
any individual a right to remain employed by the Corporation or an Affiliate or
to remain in service as a Director. The Corporation and its Affiliates reserve
the right to terminate the employment of any Employee at any time, with or
without cause or for no cause, subject only to a written employment contract (if
any), and the Board reserves the right to terminate a Director’s membership on
the Board for cause in accordance with the Corporation’s Certificate of
Incorporation.

(c)

7

Stockholders’ Rights.

Except as otherwise provided in the Plan, a Participant shall have no dividend
rights, voting rights or other rights as a stockholder with respect to any
Shares covered by his or her Award prior to an appropriate book entry recording
the Participant’s interest in Shares being entered on the records of the
Corporation’s transfer agent or, if appropriate, the issuance of a stock
certificate for such Shares. No adjustment shall be made for cash dividends or
other rights for which the record date is prior to the date when such book entry
is made or such certificate is issued.



  19.   AWARDS IN FOREIGN COUNTRIES.

The Administrator shall have the authority to adopt such modifications, rules,
procedures and subplans as may be necessary or desirable to facilitate
compliance with the provisions of the laws and procedures of foreign countries
in which the Corporation or its Affiliates may operate to assure the viability
of the benefits of Awards made to Participants employed in such countries and to
meet the intent of the Plan.



  20.   BENEFICIARY DESIGNATION.

Participants and their Beneficiaries may designate on the prescribed form one or
more Beneficiaries to whom distribution shall be made of any Award outstanding
at the time of the Participant’s or Beneficiary’s death. A Participant or
Beneficiary may change such designation at any time by filing the prescribed
form with the Administrator. If a Beneficiary has not been designated or if no
designated Beneficiary survives the Participant, distribution will be made to
the Participant’s spouse, or if none, the Participant’s children in equal
shares, or if none, to the residuary beneficiary under the terms of the
Participant’s or Beneficiary’s last will and testament or, in the absence of a
last will and testament, to the Participant’s or Beneficiary’s estate as
Beneficiary. Notwithstanding the foregoing, the Administrator may prescribe
specific methods or restrictions on beneficiary designations made Participants
or Beneficiaries located outside of the United States.



  21.   AMENDMENT OF THE PLAN.

The Board may suspend or discontinue the Plan at any time. The Compensation
Committee of the Board may amend the Plan with respect to any Shares at the time
not subject to Awards; provided, however, that only the Board may amend the Plan
and submit the Plan to the stockholders of the Corporation for approval with
respect to amendments that:

(a) Increase the number of Shares available for issuance under the Plan or
increase the number of Shares available for issuance pursuant to Incentive Stock
Options under the Plan;

(b) Materially expand the class of persons eligible to receive Awards;

(c) Expand the types of awards available under the Plan;

(d) Materially extend the term of the Plan;

(e) Materially change the method of determining the Exercise Price or purchase
price of an Award;

(f) Delete or limit the requirements of Section 22;

(g) Remove the administration of the Plan from the Administrator; or

(h) Amend this Section 21 to defeat its purpose.



  22.   NO AUTHORITY TO REPRICE.

Without the consent of the stockholders of the Corporation, except as provided
in Section 16, the Administrator shall have no authority to effect either
(i) the repricing of any outstanding Options or Stock Appreciation Rights under
the Plan or (ii) the cancellation of any outstanding Options or Stock
Appreciation Rights under the Plan and the grant in substitution therefor of new
Options or Stock Appreciation Rights under the Plan covering the same or
different numbers of Shares.



  23.   USE OF PROCEEDS FROM STOCK.

Proceeds from the sale of Common Stock pursuant to Awards shall constitute
general funds of the Corporation.



  24.   NO OBLIGATION TO EXERCISE OPTION OR STOCK APPRECIATION RIGHT.

The granting of an Option or Stock Appreciation Right shall impose no obligation
upon the Participant to exercise such Option or Stock Appreciation Right.



  25.   APPROVAL OF STOCKHOLDERS.

This Plan and any amendments requiring stockholder approval pursuant to
Section 21 shall be subject to approval by affirmative vote of the stockholders.
Such vote shall be taken at the first annual meeting of stockholders of the
Corporation following the adoption of the Plan or of any such amendments, or any
adjournment of such meeting.



  26.   GOVERNING LAW.

The law of the State of Delaware shall govern all question concerning the
construction, validity and interpretation of the Plan, without regard to the
state’s conflict of laws rules.



  27.   INTERPRETATION.

The Plan is designed and intended to comply with Rule 16b-3 promulgated under
the Exchange Act, Code section 162(m), and Code section 409A and Notice 2005-1
promulgated thereunder, and all provisions hereof shall be construed in a manner
to so comply.



      28.

8





WITHHOLDING TAXES.

(a) General.

To the extent required by applicable law, the recipient of any payment or
distribution under the Plan shall make arrangements satisfactory to the
Corporation for the satisfaction of any required income tax, social insurance,
payroll tax or other tax related to withholding obligations that arise by reason
of such payment or distribution. The Corporation shall not be required to make
such payment or distribution until such obligations are satisfied.

(b) Other Awards.

The Administrator may permit a Participant who exercises an Option or Stock
Appreciation Right or who vests in an other Award to satisfy all or part of his
or her withholding tax obligations by having the Corporation withhold a portion
of the Shares that otherwise would be issued to him or her under such Awards.
Such Shares shall be valued at the Fair Market Value on the date when taxes
otherwise would be withheld in cash. The payment of withholding taxes by
surrendering Shares to the Corporation, if permitted by the Administrator, shall
be subject to such restrictions as the Administrator may impose, including any
restrictions required by rules of the Securities and Exchange Commission.



  29.   DEFINITIONS.

(a) “Administrator” means the Board, either of the Committees appointed to
administer the Plan or, if applicable, an officer of the Corporation appointed
to administer the Plan in accordance with Section 3(c).

(b) “Affiliate” means any entity, whether a corporation, partnership, joint
venture or other organization that directly, or indirectly through one or more
intermediaries, controls, is controlled by, or is under common control with the
Corporation.

(c) “Award” means any award of an Option, Stock Appreciation Right, Restricted
Stock, Restricted Stock Units, Performance Shares or an Other Share-Based Award
under the Plan.

(d) “Beneficiary” means a person designated as such by a Participant or a
Beneficiary for purposes of the Plan or determined with reference to Section 20.

(e) “Board” means the Board of Directors of the Corporation.

(f) “Code” means the Internal Revenue Code of 1986, as amended.

(g) “Committee” means the Compensation Committee of the Board or the Committee
on Directors and Corporate Governance of the Board, or both, as applicable.

(h) “Common Stock” means the $0.01 par value common stock of the Corporation.

(i) “Corporation” means McKesson Corporation, a Delaware corporation.

(j) “Covered Employee” means the Chief Executive Officer or any Employee whose
total compensation for the taxable year is required to be reported to
stockholders under the Exchange Act by reason of such Employee being among the
four highest compensated officers for the taxable year (other than the chief
executive officer).

(k) “Director” means a member of the Board.

(l) “Employee” means an individual employed by the Corporation or an Affiliate
(within the meaning of Code section 3401 and the regulations thereunder).

(m) “Exchange Act” means the Securities Exchange Act of 1934, as amended.

(n) “Exercise Price” means the price per Share at which an Option or Stock
Appreciation Right may be exercised.

(o) “Fair Market Value” of a Share as of a specified date means

(i) if the Common Stock is listed or admitted to trading on any stock exchange,
the closing price on the date the Award is granted as reported by such stock
exchange (for example, on its official web site, such as www.nyse.com), or

(ii) if the Common Stock is not listed or admitted to trading on a stock
exchange, the mean between the lowest reported bid price and highest reported
asked price of the Common Stock on the date the Award is granted in the
over-the-counter market, as reported by such over-the-counter market (for
example, on its official web site, such as www.otcbb.com), or if no official
report exists, as reported by any publication of general circulation selected by
the Corporation which regularly reports the market price of the Shares in such
market.

(p) “Family Member” means any person identified as an “immediate family” member
in Rule 16(a)-1(e) of the Exchange Act, as such Rule may be amended from time to
time. Notwithstanding the foregoing, the Committee may designate any other
person(s) or entity(ies) as a “family member.”

(q) “Full Value Award” means an Award that does not provide for full payment in
cash or property by the Participant.

(r) “Incentive Stock Option” means an Option described in Code section 422(b).

(s) “Nonstatutory Stock Option” means an Option not described in Code section
422(b) or 423(b).

(t) “Option” means an Incentive Stock Option or Nonstatutory Stock Option
granted pursuant to Section 6. “Option Agreement” means the agreement between
the Corporation and the Participant which contains the terms and conditions
pertaining to the Option.

(u) “Other Share-Based Award” means an Award granted pursuant to Section 12.
“Other Share-Based Award Agreement” means the agreement between the Corporation
and the recipient of an Other Share-Based Award which contains the terms and
conditions pertaining to the Other Share-Based Award.

(v) “Outside Director” means a Director who is not an Employee.

(w) “Participant” means an Employee or Director who has received an Award.

(x) “Performance Shares” means an Award denominated in Share Equivalents granted
pursuant to Section 11 that may be earned in whole or in part based upon
attainment of performance objectives established by the Administrator pursuant
to Section 13. “Performance Share Agreement” means the agreement between the
Corporation and the recipient of the Performance Shares which contains the terms
and conditions pertaining to the Performance Shares.

(y) “Plan” means this McKesson Corporation 2005 Stock Plan.

(z) “Restricted Stock” means Shares granted pursuant to Section 8. “Restricted
Stock Agreement” means the agreement between the Corporation and the recipient
of the Restricted Stock which contains the terms, conditions and restrictions
pertaining to the Restricted Stock.

(aa) “Restricted Stock Unit” means an Award denominated in Share Equivalents
granted pursuant to Section 9 in which the Participant has the right to receive
a specified number of Shares at or over a specified period of time. “Restricted
Stock Unit Agreement” means the agreement between the Corporation and the
recipient of the Restricted Stock Unit Award which contains the terms and
conditions pertaining to the Restricted Stock Unit Award.

(bb) “Share” means one share of Common Stock, adjusted in accordance with
Section 16 (if applicable).

(cc) “Share Equivalent” means a bookkeeping entry representing a right to the
equivalent of one Share.

(dd) “Stock Appreciation Right” means a right, granted pursuant to Section 7, to
receive an amount equal to the value of a specified number of Shares which will
be payable in Shares or cash as established by the Administrator. “Stock
Appreciation Right Agreement” means the agreement between the Corporation and
the recipient of the Stock Appreciation Right which contains the terms and
conditions pertaining to the Stock Appreciation Right.

(ee) “Subsidiary” means any corporation in an unbroken chain of corporations
beginning with the Corporation if each of the corporations other than the last
corporation in the unbroken chain owns stock possessing 50% or more of the total
combined voting power of all classes of stock in one of the other corporations
in such chain.



      30.

9





EXECUTION.

To record the adoption of the Plan effective May 25, 2005, the Corporation has
caused its authorized officer to execute the same.

MCKESSON CORPORATION

By

10